DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The responses filed on 8/24/2021 and 9/2/2021 have been entered and made of record.
Application Status 
Claims 3-4 and 8-14 were canceled. 
Claims 1-2, 5-7, and 15-20 are pending.

Allowable Subject Matter
Claims 1-2, 5-7, and 15-20 are allowed. 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: The instant invention relates to a method and an apparatus for processing a video signal. Based on intra-prediction modes of a current block, the method determines a secondary transform set among predefined secondary transform sets. The method obtains a first syntax element, which indicates a secondary transform matrix of the secondary transform set to be applied to the current block in the determined secondary transform set. The method derives a secondary inverse-transformed block by performing a secondary inverse transform on a top-left region of the current block using the secondary transform matrix specified by the first syntax element, wherein deriving the secondary inverse-transformed block comprises determining a number of input coefficients of 
Prior arts were applied for claims in the previous Office action. Please see the Office action mailed on 6/4/2021 for details.  During the interview conducted on 8/27/2021, Examiner suggested the Applicant to specify what is the secondary transform, or the secondary inverse transform, in all independent claims. On 9/1/2021, Applicant’s Representative informed that the Applicant declined the Examiner’s suggestion.  However, on 9/2/2021 the Applicant filed a supplemental amendment, which defines the secondary transform and the secondary inverse transform. Upon consideration of the amended claims and the Applicant’s arguments, the applied references do not anticipate distinct features in the instant invention. In addition there is no articulate reasoning from the applied references to combine all of the applied references to arrive in the context of the claimed invention.  As a result, claims 1-2, 5-7, and 15-20 are now allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408)918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST). Examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./Philip P. Dang/Primary Examiner, Art Unit 2488